Citation Nr: 0010667	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-13 699A	)	DATE
	)
	)


THE ISSUES

1.  Whether an August 20, 1998 Board decision that denied 
restoration of a 50 percent disability rating for post-
traumatic stress disorder (PTSD) was clearly and unmistakably 
erroneous.

2.  Whether an August 20, 1998 Board decision that denied an 
increased rating for PTSD, rated as 50 percent disabling 
prior to January 1, 1998, was clearly and unmistakably 
erroneous.


REPRESENTATION

Moving Party Represented by:  Massachusetts Department of 
Veterans Service


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to August 
1970.
 
This motion arises before the Board of Veterans' Appeals 
(Board) from an August 20, 1998, Board decision that denied 
entitlement to restoration of a 50 percent disability 
evaluation for PTSD and denied an increased disability 
evaluation for PTSD rated as 50 percent disabling prior to 
January 1, 1998.    


FINDINGS OF FACT

1.  The August 20, 1998, Board decision that denied 
restoration of a 50 percent disability evaluation for PTSD 
was a tenable decision based on the evidence then of record 
and considering the applicable law and regulations in effect 
at the time of the decision.

2.  The August 20, 1998, Board decision that denied an 
increased disability evaluation for PTSD prior to January 1, 
1998, was a tenable decision based on the evidence then of 
record and considering the applicable law and regulations in 
effect at the time of the decision.

3.  The August 20, 1998, Board decision does not contain 
error which compels a materially different conclusion.


CONCLUSIONS OF LAW

1.  Neither the facts as known, nor the law or regulations in 
effect on August 20, 1998, would compel the restoration of a 
50 percent disability evaluation for PTSD, and the August 20, 
1998, Board decision is not otherwise clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7111 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 20.1400-20.1411 (1999).

2.  Neither the facts as known, nor the law or regulations in 
effect on August 20, 1998, would compel the grant of the 
veteran's claim of entitlement to an increased disability 
evaluation for PTSD prior to January 1, 1998, and the August 
20, 1998, Board decision is not otherwise clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7111 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 20.1400-20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the present motion, the veteran challenges an August 20, 
1998, Board decision wherein the Board held that restoration 
of a 50 percent disability evaluation for PTSD was not 
warranted and that an increased disability rating for PTSD, 
rated as 50 percent disabling prior to January 1, 1998, was 
not warranted.  The moving party, the veteran, contends that 
the August 20, 1998, Board decision was clearly and 
unmistakably erroneous with respect to these holdings.  After 
a review of the record, the Board finds that the veteran's 
contentions are not supported by the evidence, and his motion 
is denied.

The regulations provide that clear and unmistakable error is 
a very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a) (1999).  In general, review for clear and 
unmistakable error must be based on the record and the law 
that existed when the decision was made.  38 C.F.R. 
§ 20.1403(b) (1999).  To warrant revision of a Board decision 
on the grounds of clear and unmistakable error, there must 
have been an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly changed 
the outcome when it was made.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. 
§ 20.1403(c) (1999).  Examples of situations that are not 
clear and unmistakable error include:  (1) Changed Diagnosis.  
A new medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision; (2) Duty to Assist.  
The Secretary's failure to fulfill the duty to assist; or 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(1999).  Clear and unmistakable error does not include the 
otherwise correct application of a statute or regulations 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e) (1999).

The evidence at the time that the Board rendered its August 
1998 decision indicates that service connection for PTSD was 
initially granted by means of a January 1985 rating action 
rendered by the Providence, Rhode Island, RO which assigned a 
10 percent disability rating.  In December 1988, the RO 
granted an increased rating for PTSD to 30 percent.  An April 
1991 rating decision granted an increased rating to 50 
percent, effective from August 6, 1990.  In August 1992, the 
RO denied an increased rating for PTSD.  An April 1993 
hearing officer's decision continued the 50 percent 
disability evaluation.  In December 1996, the RO proposed to 
reduce the veteran's disability evaluation for PTSD from 50 
percent to 0 percent. An October 1997 hearing officer's 
decision reduced the veteran's disability rating for PTSD to 
0 percent, effective from January 1, 1998.

I.  Restoration of a 50 Percent Disability Evaluation for 
PTSD

VA regulations in effect at the time that the Board rendered 
its August 20, 1998 decision provide that, where reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth the material 
facts and basis for the reduction.  Notice is to be given to 
the veteran of the proposed action and he shall be afforded 
60 days to present additional evidence to show that 
compensation should be continued at its present level.  38 
C.F.R. § 3.105(e) (1998).

In addition, there are other specific requirements that must 
be met before VA can reduce certain service-connected 
disability ratings.  38 C.F.R. § 3.344 (1998).  Since the 50 
percent disability rating had been in effect for at least 
five years, the provisions set forth in 38 C.F.R. § 3.344 
(1998) that pertain to the reduction of ratings in effect for 
five years or more apply.  Medical evaluations must "be full 
and complete," or they will not be used as a basis for 
reduction of ratings.  Further, reduction will only occur if 
the rating agency determines that "the evidence makes it 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life," i.e., the decrease 
in disability must be of a sustained nature. 38 C.F.R. § 
3.344(a) (1998).

Generally, ratings pertaining to diseases subject to 
temporary or episodic improvement, such as a psychiatric 
disorder, will not be reduced on any one examination, and 
should consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life. When there is a change of 
diagnosis the RO is required to exercise caution in the 
determination as to whether a change in diagnosis represents 
no more than a progression of an earlier diagnosis, an error 
in prior diagnosis or possibly a disease entity independent 
of the service-connected disability, including consideration 
of whether the new diagnosis of mental deficiency or 
personality disorder reflects the possibility of only 
temporary remission of a super-imposed psychiatric disease.  
Id.  

In the August 1998 decision, the Board found that the 
regulatory procedure had been properly followed in the 
reduction of the veteran's PTSD from 50 percent to 0 percent.  
The Board finds that this was a tenable decision that was 
supported by the evidence of record.  The evidence at the 
time that the August 1998 decision was issued shows that the 
veteran was provided with notice as required under the 
appropriate regulations.  In December 1996, he was furnished 
with a proposal to reduce the veteran's disability evaluation 
for PTSD from 50 percent to 0 percent and was informed that 
he had 60 days to present additional evidence.  An October 
1997 hearing officer's decision effectuated the proposed 
reduction and reduced the disability rating for PTSD to 0 
percent, effective from January 1, 1998.  The veteran was 
notified of this action in November 1997.  Accordingly, the 
notice requirements of 38 C.F.R. § 3.105(e) were met. 

The question that remains is whether the Board's analysis of 
the evidence on which the reductions was clearly and 
unmistakably erroneous.  The Board based its August 1998 
decision on a review of the entire evidentiary record to 
include psychiatric examinations in August and October 1996 
and found that prior findings of severe PTSD were adequately 
rebutted as erroneous or equivocal.  The August 1996 and 
October 1996 examinations were full and complete.  Both 
examination reports indicate that the veteran's claims folder 
was reviewed prior to examination.  

The law currently, and at the time the Board rendered its 
August 1998 decision, holds that for the purpose of appeals, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should be applied unless provided otherwise 
by statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  During the pendency of the veteran's original appeal 
to the Board, the regulations pertaining to the rating of 
PTSD were amended effective November 7, 1996.  The August 
1998 Board decision, evaluated the veteran's PTSD 
symptomatology pursuant to both the criteria in effect prior 
to November 7, 1996, and the criteria in effect subsequent to 
that date and found that the most recent medical evidence 
demonstrated that the veteran's present manifestations of a 
psychiatric disorder do not meet the criteria for a diagnosis 
of PTSD.  This conclusion was based on findings by the most 
recent psychiatric examiners, contained in VA examination 
reports of August and October 1996, of error in prior 
evaluations as to the appropriateness of the diagnoses of 
PTSD.  The Board also noted that the veteran's previous 
examiners had reported their difficulty in evaluating the 
veteran's psychiatric disorder.  The Board found that the 
recent medical evaluations specifically dismissing PTSD were 
based upon a more thorough examination of the complete record 
and warranted greater evidentiary weight.  The August 1998 
decision noted that the initial 50 percent award followed, 
and was based in large part on, a January 1991 VA psychiatric 
examination by Dr. L.M.  In an August 1996 VA examination 
report, Dr. L.M. corrected her previous diagnoses of PTSD, 
based upon her repeated contacts with the veteran and a more 
comprehensive review of the veteran's medical and service 
history, finding that there was no evidence of any PTSD.  The 
August 1998 decision found that Dr. L.M.'s latter opinion is 
supported by other clinical findings including the 
psychiatric examination reports of May 1992 and October 1996 
which included mental status interviews and a review of the 
veteran's claims folder.  As the veteran's current 
psychiatric symptoms were not attributed to his service-
connected PTSD, the Board concluded in the August 1998 
decision, that restoration of a 50 percent rating was not 
warranted, under the ratings criteria in effect before or 
after November 7, 1996.

The Board finds that the August 20, 1998, decision finding 
restoration of a 50 percent disability evaluation for PTSD 
was unwarranted was plausible and tenable.  The decision does 
not demonstrate any error of fact or law which would compel a 
materially different conclusion.  This decision found that 
the most current medical evidence showed that the veteran's 
current psychiatric symptoms were not attributed to PTSD.  
The reduction in the assigned disability rating was based on 
two VA examinations by different examiners indicating that 
the veteran did not show PTSD symptomatology.  These findings 
are plausible.  Even if the evidence could have been 
interpreted differently, the Board finds that the 
interpretation applied by the August 20, 1998, decision 
pertaining to restoration of a 50 percent disability 
evaluation for PTSD is not clearly and unmistakably erroneous 
such that a materially different conclusion is compelled by 
the law or evidence, and there was ample evidence to support 
the Board's findings and conclusions.  The veteran's motion 
consists merely of a disagreement in the way the evidence was 
weighed.  Such disagreement may not constitute clear and 
unmistakable error.  As the findings of fact in the August 
20, 1998, decision were plausible, and the application of the 
law and regulations in effect at the time the decision was 
made was tenable, the Board finds that decision denying 
restoration of a 50 percent disability evaluation for PTSD 
does not demonstrate clear and unmistakable error.

Accordingly, the Board finds that neither the facts as known, 
nor the law or regulations in effect on August 20, 1998, 
would compel the grant of the veteran's claim of entitlement 
to a restoration of a 50 percent disability evaluation for 
PTSD, and the August 20, 1998, Board decision is not 
otherwise clearly and unmistakably erroneous.  Therefore, the 
veteran's motion is denied.  38 U.S.C.A. §§ 5109A, 7111 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 20.1400-20.1411 (1997) 
(1999).

II.  Increased Rating for PTSD 

The veteran also contends that the August 20, 1998 Board 
decision denying an increased rating for PTSD, rated as 50 
percent disabling prior to January 1, 1998, was clearly and 
unmistakably erroneous.  

The laws and regulations in effect at the time that the Board 
rendered its August 1998 decision provide that a claim that a 
condition has become more severe is well grounded where the 
condition was previously service connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although an adjudicator is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1997).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4, (1997).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1997).  Consideration of factors wholly outside the 
rating criteria constitute error as a matter of law.  Massey 
v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury is prohibited. 38 C.F.R. 
§ 4.14 (1997).

To reiterate, the Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  Karnas.  In November 1996, the schedular 
criteria for evaluations of psychiatric disabilities were 
amended.  These amendments were effective on November 7, 
1996. See 61 Fed. Reg. 52700 (1996) (codified at 38 C.F.R. § 
4.130, Diagnostic Code 9411).  The Board considered both the 
criteria effective prior to November 7, 1996 and the criteria 
effective on August 20, 1998 when it issued the August 1998 
decision.

With respect to psychiatric disability, before November 7, 
1996, VA regulations provided that the severity of a 
psychiatric disorder was premised upon actual symptomatology, 
as it affected social and industrial adaptability. 38 C.F.R. 
§ 4.130 (1996).  The pre-November 7, 1996, schedular criteria 
for PTSD provide for a 50 percent evaluation for PTSD is 
warranted where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1997).

As stated previously, 38 C.F.R. § 4.132, the VA Schedule of 
Ratings for Mental Disorders, was amended and redesignated as 
38 C.F.R. § 4.130, effective November 7, 1996.  Under the new 
regulation, the evaluation criteria have substantially 
changed, focusing on the individual symptoms as manifested 
throughout the record, rather than on medical opinions 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe, or total.

Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
50 percent evaluation for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation is warranted where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood; 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  38 C.F.R. 
§ 4.130 (1997).

In its August 1998 decision, after a review of the evidence 
then of record, the Board found that the preponderance of the 
evidence was against the claim for a rating higher than 50 
percent for PTSD, prior to January 1, 1998.  The Board noted 
that VA law prohibits consideration of manifestations not 
resulting from service-connected disease.  38 C.F.R. § 4.14 
(1997);  Massey, 7 Vet. App. at 207-08.  The August 1998 
decision found that any increase in severity of the veteran 
psychiatric impairment prior to January 1, 1998, can not 
attributable solely to his service-connected PTSD, and that a 
review of the entire record indicates the veteran's more 
severe psychiatric symptoms are, in fact, related to his 
nonservice-connected schizophrenia. The evidence of record in 
August 1998 showed that the most recent VA psychiatric 
examination had not associated psychiatric symptoms to PTSD.  
A statement from B.A.C., who is an acquaintance of the 
veteran and has a nursing degree, expressing a belief that 
the veteran had a severe disability related to paranoia and 
PTSD was considered; however, the Board found that her 
opinion of the severity of the PTSD is less probative than 
the VA examination reports as the physicians had, in some 
cases, treated and evaluated the veteran over a number of 
years and, logically, were much more familiar with his 
psychiatric state .  The prior decision notes that B.A.C. did 
not include a mental status interview, clinical findings or 
indicate that she had reviewed his substantial medical 
folder, nor did she described any of the symptoms or 
observations that she has made and on which she based her 
opinion.  The Board found that the preponderance of the 
evidence did not reflect PTSD symptomatology warranting the 
assignment of a compensable evaluation, and that an increased 
disability rating for PTSD prior to January 1, 1998 was not 
warranted.  

The Board finds that the August 20, 1998, decision denying an 
increased rating for PTSD rated as 50 percent disabling prior 
to January 1, 1998, was plausible and tenable.  The decision 
does not demonstrate any error of fact or law which would 
compel a materially different conclusion.  This decision 
found that the preponderance of the evidence showed that the 
veteran's current psychiatric symptoms were not attributed to 
PTSD.  As evaluation of disabilities based upon 
manifestations not resulting from service-connected disease 
or injury is prohibited, the August 1998 Board decision found 
that an increased disability rating was unwarranted.  These 
findings are plausible.  While the evidence could have been 
interpreted differently, the Board finds that the 
interpretation applied by the August 20, 1998, decision 
pertaining to an increased rating for PTSD prior to January 
1, 1998, is not clearly and unmistakably erroneous such that 
a materially different conclusion is compelled by the law or 
evidence.  The veteran's motion consists merely of a 
disagreement in the way the evidence was weighed.  Such a 
disagreement may not constitute clear and unmistakable error.  
As the findings of fact of the August 20, 1998, decision were 
plausible, and the application of the law and regulations in 
effect at the time the decision was made was tenable, the 
Board finds that decision denying an increased rating for 
PTSD prior to January 1, 1998 does not demonstrate clear and 
unmistakable error.

Accordingly, the Board finds that neither the facts as known, 
nor the law or regulations in effect on August 20, 1998, 
would compel the grant of the veteran's claim of entitlement 
to an increased disability rating for PTSD rated as 50 
percent disabling prior to January 1, 1998, and the August 
20, 1998, Board decision is not otherwise clearly and 
unmistakably erroneous.  Therefore, the veteran's motion is 
denied.  38 U.S.C.A. §§ 5109A, 7111 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 20.1400-20.1411 (1997) (1999).


ORDER

The veteran's motion that an August 20, 1998, Board decision 
which denied restoration of a 50 percent disability 
evaluation for PTSD was clearly and unmistakably erroneous is 
denied.

The veteran's motion that an August 20, 1998, Board decision 
which denied an increased disability rating for PTSD, rated 
as 50 percent disabling prior to January 1, 1998, was clearly 
and unmistakably erroneous is denied.



		
	MARK W. GREENSTREET 
Member, Board of Veterans' Appeals


 


